Citation Nr: 0521009	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  02-07 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 30 percent disabling.

Entitlement to increased rating for duodenal ulcer disease, 
currently evaluated as 20 percent disabling.

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to August 
1944.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2001 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania

When the case was last before the Board in December 2003, it 
was remanded for additional development.

FINDINGS OF FACT

1.  The veteran's anxiety disorder is not productive of more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  

2.  The veteran's duodenal ulcer disease is productive of 
moderate symptoms with recurring episodes of severe symptoms 
two or three times a year averaging 10 days in duration or 
with continuous moderate manifestations; the veteran does not 
have anemia and weight loss or recurrent incapacitating 
episodes averaging 10 days or more at least four or more 
times a year.

3.  The veteran's service-connected disabilities do not 
preclude him from securing or following substantially gainful 
employment consistent with his education and industrial 
background.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
veteran's anxiety disorder have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic 
Code 9400 (2004).

2.  The criteria for a rating in excess of 20 percent for 
duodenal ulcer disease have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7305 
(2004).

3.  The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the statement of the case, 
supplemental statement of the case, a letter dated in May 
2001 from the RO, and a letter dated in January 2003 from the 
Board, the veteran has been informed of the evidence and 
information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence in support of his claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Although VA did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In this case, the RO readjudicated the veteran's claims 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.  There is no indication or 
reason to believe that any of its decisions would have been 
different had the claims not been previously adjudicated.  In 
sum, the Board is satisfied that the RO properly processed 
the claim following compliance with the notice requirements 
of the VCAA and the implementing regulations.   

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to these service-connected disabilities.  

A June 2000 VA progress note states that the veteran weighed 
180 pounds.  On exam the abdomen was soft and nontender 
without organomegaly or masses.  The assessment included 
history of peptic ulcer disease. 

A May 2001 VA exam report notes that the veteran was 
hospitalized in service for psychiatric reasons.  The veteran 
had no specific complaints during the exam except to say that 
he worries about everything.  He said that he finds the 
worries hard to control and finds it very difficult to relax.  
The veteran further described experiencing muscle tension and 
chronic sleep disturbances; he rarely sleeps more than three 
to four hours a night.  The examiner opined that there was no 
indication of post-traumatic stress disorder.  The veteran 
continued to meet criteria of generalized anxiety and 
described a significant apprehension within himself.  The 
veteran also described significant problems with 
irritability.  The veteran's concentration was fairly good.  
The veteran was alert and oriented throughout the interview.  
There was no evidence of unusual mannerisms or ticks.  He 
appeared honest and had pretty good eye contact.  Self-
described mood was "ok."  There was no evidence of any 
suicidal or homicidal ideation.  Thought process was clear, 
coherent, and goal directed.  Thought content was free of any 
obsessions, compulsions, delusions, or hallucinations.  There 
was no evidence of any major concentration or memory 
disturbances.  Judgment and insight were relatively intact.  
The diagnosis was generalized anxiety disorder.  The examiner 
opined that it is unclear what precipitated the psychiatric 
hospitalization in service; it did not sound like it was 
psychotic, but the examiner found no reference to it in the 
veteran's chart.

A May 2001 VA gastroenterology clinic exam report notes the 
veteran's complaints of dyspeptic symptoms with pain in the 
stomach.  These pains reportedly occur when the veteran is 
not eating.  There were no complaints of weight loss, nausea, 
vomiting, or other gastrointestinal symptoms.  The examiner 
noted that the veteran's symptoms were bothersome and 
interfere with daily life, but they are relieved by Maalox.  
The examiner further opined that no further investigation 
like an endoscopy or upper GI series was indicated. 

A June 2003 VA progress note states that the veteran weighed 
179 pounds.

A November 2003 VA progress note states that the veteran was 
seen for complaints of chronic gastrointestinal pain that was 
worse at night and relieved by eating.  The pain was 
consistent with PUD/GERD pain.  Gastrointestinal lab results 
were normal.  The veteran did not have gallstones, 
gallbladder inflammation, pancreas mass, or liver lesions 
according to the CAT scan.  

A November 2004 VA exam report notes the veteran's 
psychiatric history during active service.  The veteran 
became very angry when his company commander tried to lend 
him money.  The veteran does not remember the incident, but 
thinks he may have assaulted the company commander.  The 
veteran only remembers waking up in the hospital.  He was 
discharged for psychiatric reasons and diagnosed with anxiety 
reaction which was later changed to generalized anxiety 
disorder.  The examiner opined that the diagnosis is 
inaccurate and inappropriate for the incident in service.  
The examiner stated that the veteran "may well have had a 
brief psychotic episode or some other sort of dissociative 
episode, but to suggest that his condition is a Generalized 
Anxiety Disorder is completely inaccurate."  The examiner 
continued, "Furthermore, there is no indication that there 
is any Generalized Anxiety Disorder relevant to his current 
lifestyle."  The examiner noted that the veteran was 
depressed because he is alone (his wife is in a nursing 
home), he is old, he has financial difficulties, and he 
cannot do many of the things he used to like to do.  In 
addition, the veteran has a great deal of trouble with his 
memory.  He is dysarthric, he has apraxia, he has some 
movement disorders, and he has very clear short-term memory 
deficits.  He repeats himself a lot and cannot remember 
things told to him.  He is aware of this to some extent, 
which causes greater frustration for him.  The examiner noted 
that there is no history of psychiatric treatment after the 
veteran's release from the hospital in 1944.  

On exam the veteran was alert, only partially oriented, but 
in decent contact with routine aspects of reality.  The 
veteran had some trouble coming up with the month and was not 
able to provide the year or the date.  He was able to 
accurately state his birthday and age, but could not provide 
his complete social security number, telephone number, or 
address.  Memory and intellect were clearly deficient from a 
perspective of concentration and short-term functions, but 
there was also cognitive impairment in terms of his 
conversational abilities.  He veteran was tangential and 
circumstantial, and he rambled and became lost in the 
details.  His mood was generally euthymic.  He was pleasant, 
cordial, and personable.  He had a good sense of humor but 
had some frustration and depression over his current set of 
circumstances.  His affect was reasonably responsive and well 
modulated.  He did not describe any symptoms of anxiety, but 
more so ones of depression related to the events that had 
occurred in his life in the last few years.  The overall 
clinical impression included adjustment disorder with mixed 
emotional features, moderate to moderately severe, secondary 
to the current set of life circumstances, which is not 
related to service.  The examiner acknowledged that the 
veteran has a past diagnosis of anxiety reaction later 
changed to generalized anxiety disorder, but felt that there 
is no scientific basis for this diagnosis.  The examiner 
opined that the veteran had a brief psychotic episode for 
unknown reasons in 1944.  There was also evidence of vascular 
dementia that appeared to be of moderate intensity.  Based 
upon a review of the claims file, the examiner diagnosed the 
veteran with the following:  adjustment disorder with mixed 
emotional features, moderate to moderately severe, secondary 
to ongoing and current life circumstances; rule out brief 
psychotic episode by history only, currently not apparent, 
and vascular dementia.  The veteran showed evidence of 
moderately severe depression and anxiety secondary to 
multiple life experiences.  The examiner opined that there is 
no indication of symptomatology related to the in-service 
incident at this point.  The veteran's Global Assessment of 
Functioning (GAF) score was 50-55.

According to a November 2004 VA exam, the veteran weighed 192 
pounds.  The examiner noted that the veteran has no history 
of vomiting, hematemesis, or melena.  The veteran has used 
Prilosec, Aciphex, and Maalox.  He experiences some reflux 
type symptoms at times.  He reported that stool softeners 
help him.  He does not experience nausea, vomiting, or 
distension.  The veteran complained of soreness of all 
abdominal quadrants on palpation.  Bowel sounds were normal 
and no masses were noted.  The diagnosis was GERD.

Analysis

I.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  Separate 
diagnostic codes identify the various disabilities.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).

A.  Anxiety Disorder

Generalized anxiety disorder is evaluated under 38 C.F.R. § 
4.130, Diagnostic Code 9400, which provides that a 30 percent 
rating is warranted for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 61-70 is indicated where there 
are, "Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The mental status findings on the May 2001 VA examination 
were essentially normal.  The VA outpatient records do not 
show that the veteran received psychiatric treatment.  
Moreover, the November 2004 examiner determined that the 
veteran does not currently have generalized anxiety disorder 
or anxiety reaction.  In addition, he concluded that the 
veteran's current psychiatric symptoms are due to non 
service-connected disorders.  Thus, there is no appropriate 
basis for concluding that the disability warrants a rating in 
excess of 30 percent.

B.  Duodenal Ulcer Disease

The veteran is currently in receipt of a 20 percent rating 
for his duodenal ulcer disease under 38 C.F.R. § 4.114, 
Diagnostic Code 7305.  Under this code, a 20 percent rating 
is warranted for moderate symptoms; recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration; or with continuous moderate manifestations.  A 
40 percent rating is warranted for moderately severe 
symptoms; less than severe but with impairment of health 
manifested by anemia and weight less; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 60 percent rating is 
warranted for severe symptoms; pain only partially relieved 
by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  

None of the medical evidence shows that the veteran has 
experienced hematemesis, melena, anemia, or weight loss.  
Instead, the veteran appears to have continuous moderate 
manifestations of this disease.  The VA progress notes 
indicate continuous treatment to include prescription and 
non-prescription medication for this condition.  CAT scan was 
normal.  There is no evidence that the veteran has had any 
incapacitating episodes averaging 10 days or more.  
Therefore, the veteran's duodenal ulcer disease is 
appropriately rated as 20 percent disabling.

II.  TDIU

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2004).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993). 

The veteran is only service connected for anxiety reaction 
and duodenal ulcer disease.  The combined rating for the two 
disabilities is 40 percent.  At no time has the veteran met 
the minimum schedular criteria for a TDIU.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration, but concludes that 
this case presents no unusual or exceptional circumstances 
that would justify a referral of this claim.  In this regard, 
the veteran has stated that he has not been employed full 
time since 1970, when he was employed as a motor mechanic.  
The Board notes that the November 2004 VA examiner stated 
that the veteran stopped working in 1970 after he had part of 
his lung removed due to cardiopulmonary disease.  There is no 
opinion regarding the veteran's ability to work.  However, in 
light of the November 2004 VA examiner's opinion that the 
veteran's psychiatric symptoms are not due to his service-
connected anxiety disorder, and in light of the evidence 
pertaining to the duodenal ulcer disease, the Board does not 
find that the veteran's service-connected disabilities, 
either alone or in concert, cause him any unusual or 
exceptional problems, nor have they had any significant 
impact on his ability to obtain or maintain substantially 
gainful employment.  In sum, this case presents no unusual or 
exceptional circumstances which would justify a referral of 
the total rating claim to the Director of the VA Compensation 
and Pension Service for extra-schedular consideration.  


ORDER

Entitlement to an increased rating for anxiety reaction is 
denied.

Entitlement to increased rating for duodenal ulcer disease is 
denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


